DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 21, 2022 was received. Claims 15-21, 23-25 were amended. Claim 22 was canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 21, 2022. 

Claim Objections
Claims 15-21 and 23 are objected to because of the following informalities:
	Regarding claim 15, the limitations “from inside to outside” in lines 16 and 18 are unclear.  Applicant is suggested to clearly label the order of forming the layers instead of using such vague language. For example, the claim can be corrected to a forming a platinum black layer on the working electrode, forming a carbon nanotube mesh layer on the platinum black electrode etc. In addition, Applicant is suggested to clearly label each duplicated layer, such as “a first platinum black layer” and “a second platinum black layer”, instead of using the terms of “a first platinum black layer” and “another platinum black layer” etc for the sake of clarity. 
	Regarding claims 15-21 and 23, while claim 15 uses the term electrode substrate as the term, the rest of the claims appear uses “a sheet”, “the sheet” or “the electrode” to represent the substrate. For the sake of consistency, Applicant is suggested to amend the terms so only one term is used to describe the substrate. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, lines 5-6, it is unclear where are the through holes being formed and what is considered as “the working area”. For purpose of examination, the through holes are being formed on the sheet, however, Applicant should clarify what is intended, without adding new matter. It is unclear which “electrode” is being referred to in line 7-11, 19, 23 and 25-26 as there are multiple electrodes in claim 15. For purpose of examination, the electrode is considered as the electrochemical electrode, however, Applicant should clarify what is intended, without adding new matter. It is if “a polyurethane protection layer” in line 21 and 25 are the same “a polyurethane layer” or “another polyurethane protection layer” in claim 15. For purpose of examination, such polyurethane layer is considered to read on any of the polyurethane layers in claim 15, however, Applicant should clarify what is intended, without adding new matter It is unclear what if “a sensing component” is the same “sensing component as in claim 15. For purpose of examination, the sensing component is considered as the same sensor component in claim 15, however, Applicant should clarify what is intended, without adding new matter. 
Regarding claim 24, The limitation “boring to form a working surface making a through hole by layer to form the work area” renders the claim indefinite because it is unclear where are the through holes being formed and what is considered as “the working area”. For purpose of examination, the through holes are being formed on the sheet, however, Applicant should clarify what is intended, without adding new matter. “The electrode” renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. It is unclear is “the electrode” is the same as “cleaned gold-plated electrode” as they have different name. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN105232058A) in view of and Li (CN101101273A) and Akahori (US20090000947), and further evidenced by Yamashita (US20200258651). 
Regarding claim 15, Cai teaches a method of forming a flexible implantable electrode that is used in an implantable glaucous detection sensor requires at least two electrodes, on as the working electrode and one as a reference electrode (abstract, paragraph 0004) (a method of making a sensor, electrochemical electrode). Cai teaches to provide a substrate, such as polyimide (PI) film (paragraphs 0009) (providing an electrode substrate made of a polymer film). Cai teaches to deposit a gold conductive layer on the substrate by electroless plating on both side of the substrate (paragraphs 0010 and 0017) (forming a gold layer as a working electrode on one surface of the electrode substrate, forming another gold layer as a working electrode on another surface of the electrode substrate). Cai teaches to deposit a catalytic activation layer platinum black layer both side of the substrate on top of gold layer (paragraph 0020) (a platinum black layer and another platinum black layer). Cai teaches to coat glucose oxidase on the working electrode (paragraph 0149) (an enzyme biochemical sensitive layer). Cai teaches to form a protective layer on both the working electrode and a reference electrode (paragraphs 00701 and 0024) (protection layer and another protection layer). Cai teaches to fix the electrochemical electrode to a base (fixing device 6) and electrically connecting to electrode to a sensing component in the base (pargraph 0099, 0097, see figure 4).
Cai in not explicitly teach forming the carbon nanotube mask layer on the working electrode. However, Li teaches a method of making a blood sugar biosensor with gold film electrodes formed on a substrate (abstract, paragraphs 0002 and 0011) and discloses a carbon nanotube containing reaction layer is formed on the electrode which is formed on the substrate (paragraphs 0010-0012 and 0019-0021) (adsorbing a carbon nanotube mesh layer on the surface of the film material). Carbon nanotube is a three dimensional mesh structure element is evidenced by Yamashita (paragraph 0004). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adsorbing a carbon nanotube mesh layer on the surface of the film material as suggested by Li in the method of making a sensor as disclosed by Cai in view of Lin because Li teaches carbon nanotubes modified electrode can increase the surface area of the electrode on the one hand, and accelerate the electron transfer rate on the other hand, therein improving the response and sensitivity of the sensor (paragraph 0005). 
Cai in view of Li does not explicitly teach the protection layer is polyurethane. However, Akahori teaches a biosensor (abstract), and discloses the polyurethane protection layer is applied to the enzyme layer and the electrode to protect the structure (paragraph 0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyurethane as protective film material for biosensor to protect the electrode and enzyme as suggested by Akahori in the method of Cai in view of Li because Akahori teaches polyurethane is a suitable material as protective film in biosensor (pargraph 0045). 
 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN105232058A) in view of Li (CN101101273A) and Akahori (US20090000947), and further evidenced by Yamashita (US20200258651) as applied to claims 15 above, and further in view of Zhou (US20140110693) and Lin (CN104831261A). 
Regarding claim 16, Cai teaches the thickness of the substrate is 0.05-3mm which is inside the claimed ranges (pargraph 0039). Cai also teaches the substrate is polymer, such as polyimide (PI) (paragraph 0009). It is conventional to cut the larger piece of substrate material to a smaller desired dimension. (cutting a polymer film material having a thickness of at least 20üm into sheets respectively). Cai does not explicitly teach to clean the substrate before the deposition. However, Lin teaches a method of making a gold film material-based electrode (abstract, paragraph 0002) and teaches to clean the substrates with acetone and deionize water in sequence (paragraph 0017) and drying the substrate (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the substrate before applying the gold electrode as suggested by Lin in the method of Cai in view of Li because Lin teaches such cleaning facilitate the forming the electrode (paragraph 0017 and 0030).
Cao in view of Lin and Li does not explicitly teach the ultrasonic treatment in deionized water. However, Zhou teaches a method of making top-emitting organic electroluminescent device (paragraph 0001) and disclose the polymer film substrate is cleaned in deionized water by ultrasonic cleaner before coatings are being formed on the surface (paragraphs 0040-0041). Although Zhou does not explicitly teach the duration of the ultrasonic treatment, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, such as the ultrasonic duration, through routine experimentation in the absence of showing of criticality. In re Aller, USPQ 233 (CCPA 1955). It is also the position of the examiner that removing oil dirt on the surface is an intrinsic property of cleaning polymer with acetone and water. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the substrate by ultrasonic in deionized water as suggested by Zhou in the method of making a sensor as disclosed by Cai in view of Lin and Li because Zhou teaches such step facilitate the cleaning of the polymer substrate (paragraph 0040).
Regarding claim 17, Cai in view of Li does not explicitly forming polydopamine layers on the substrate. However, Lin teaches a method of making a gold film material-based electrode (abstract, paragraph 0002) and discloses a polypoamine layer is formed on the surface of the substrate before forming the gold layer electrode (paragraph 0019 and 0032). Lin teaches to clean the substrate (paragraphs 0009 and 0017), then place the substrate tris solution of dopamaine at pH value of 8.5 at 2ml=g/mL concentration, wherein dopamine hydrochloride is a common form of dopamine, wherein the dopamine aqueous is oxidized in the air to obtain polydopamine to adhere and fix to the substrate (paragraph 0019). “Bleaching shaker” is not art recognized term and the claim does not specify its function. It is also unclear what is being placed in the bleaching shaker, thus, any form of surface or holder is considered to read on the bleaching shaker limitation. It is reasonably expected the substrate is placed some form of holder or substrate when being contacted with dopamine solution in the air. Lin teaches a layer of polydopamine is formed on the surface of the substrate (paragraph 0009 and 0019). Lin also teaches the substrate is rinsed with deionized water (paragraph 0047) and dried at 80ºC (pargraph 0030). It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, such as the oxidization in air duration and cleaned in deionized water duration, through routine experimentation in the absence of showing of criticality. In re Aller, USPQ 233 (CCPA 1955). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a polydopamine layer on the surface of the substrate before forming the gold electrode as suggested by Lin in the method of making a sensor as disclosed by Cai because Lin teaches such polydopamine layer allow fixation of different electrode materials, such as gold, on the surface of the substrate in preparation of small size microelectrodes (paragraphs 0005 and 0019). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN105232058A) in view of Li (CN101101273A), Akahori (US20090000947), Zhou (US20140110693) and Lin (CN104831261A), and further evidenced by Yamashita (US20200258651) as applied to claims 15-17 above, and further in view of Perkins (US20130104740).
Regarding claim 19, Cai teaches the gold layer is formed by electroless plating and it is known to immerse the substrate in gold electroless plating solution for deposition. Lin teaches after the gold film is deposited, the substrate is dried (pargraph 0052). It would be reasonably expected the drying oven would drop to room temperature at some point. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters (plating duration and drying temperature and duration) through routine experimentation in the absence of showing of criticality. In re Aller, USPQ 233 (CCPA 1955). The resulting gold film is considered to be bright, compact and firm as the gold film is solid form and the claim does not specific how bright, compact and firm is film intended to be. Thus, Cai in view of Li, Zhou and Lin teaches all limitations of this claim, except the gold plating solution is chloroauric acid and hydrogen peroxide. However, Perkins teaches a method of forming a gold plating layer (abstract, pargraph 0006, 0010-0011 and 0022), which the overlapping ranges of the concentration (paragraph 0022). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gold plating solution as suggested by Perkins in the method of Cai in view of Li, Zhou and Lin because Perkins teaches such solution is known to be effective to form gold plating layer (pargraph 0006, 0010-0011)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN105232058A) in view of Li (CN101101273A), Akahori (US20090000947), Zhou (US20140110693), Lin (CN104831261A) and Perkins (US20130104740), and further evidenced by Yamashita (US20200258651) as applied to claims 15-17 and 19 above, and further in view of and further in view of Iwamoto (US5212018).
Regarding claim 21, Cai teaches the active layers of platinum is formed on the gold layers on both sides of the substrate, wherein the gold layers are reasonably expected to be clean (paragraphs 0011, 0020 and 0016) by electroplating (paragraph 0078) and an insulated protective layer is formed on both side of the substrate (paragraphs 0081-0083). Thus, Cai in view of Li, Zhou, Lin and Perkins teaches all limitation of this claim, except the process of electroplating. However, Iwamoto teaches a method of forming a black platinum electroplating layer on the surface of an electrode (abstract, column 2 lines 44-50). Iwamoto teaches the substrate and a platinum counter electrode (platinum filament) are immersed in a plating bath containing a 3% aqueous solution of chloroplatinic acid with a working potential about -2V, which is in touching range with the claimed -2.5V range, to form black platinum plating layer on the surface of the electrode (column 4 lines 2-30). When a touching or overlapping range is found in the prior art, this is considered sufficient to support a holding of obviousness. In re Malagari, 182 USPQ 549. it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, such as the plating duration, through routine experimentation in the absence of showing of criticality. In re Aller, USPQ 233 (CCPA 1955). The resulting black platinum layer is considered to be compact as the claim does not specify how compact is compact. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the platinum layer on the surface of the electrode using the electroplating method as suggested by Iwamoto in the method of making a sensor as disclosed by Cai in view of Lin and Li because Iwamoto teaches such plating method can produce a black platinum layer and black platinum layer on electrode increase the surface area of the electrode (column 1 lines 55-63). 

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also to overcome the claim objection above. 
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art in the record, Cai (CN105232058A) in view of Li (CN101101273A) and Akahori (US20090000947), and further evidenced by Yamashita (US20200258651), does not teach forming the catalytic layer in the specific detail in claim 18, particularly the use of the stearyl trimethyl ammonium chloride solution and platinum nanosol for forming the platinum nanoparticles layer as the catalytic layer in the context of claim 18 (plus limitations of 15-17). The combination of references also does not teach the specific limitations of forming the carbon nanotube mesh layer on the working electrode in claim 20, particularly the use of carbon nanotube aqueous dispersion liquid with Nafion with potentiostatic method by a working voltage in the context of claim 20 (plus limitations of 15-16, 19 and 21). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/N.V.L/Examiner, Art Unit 1717
                                                                                                                                                                                       /Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717